Citation Nr: 0332297	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  97-27 287A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an initial evaluation higher than 50 percent 
for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




REMAND

The veteran had active service from February 1962 to June 
1963.

In September 1993, the Board of Veteran's Appeals (Board) 
entertained the veteran's appeal from a denial of service 
connection for emotional stress/mental block.  To the extent 
that the Board denied service connection for PTSD, the 
decision was vacated and remanded by the United States Court 
of Appeals for Veterans Claims (Court).  On remand, the Los 
Angeles VA RO issued a June 1996 rating decision that granted 
service connection for PTSD and awarded a 30 percent 
disability rating from September 30, 1991.  The veteran's 
appeal of that rating decision-seeking a higher initial 
evaluation-was first before the Board in September 1999.  
The Board awarded a 50 percent rating from September 30, 1991 
to February 5, 1998; this decision denied an evaluation in 
excess of 30 percent from February 6, 1998.  By Court order 
dated in May 2000 the Board's September 1999 decision was 
vacated and remanded.  In December 2000, the Board remanded 
the matter to the RO for development.  

In August 2002, the Board granted a 50 percent rating for the 
veteran's service connected PTSD from September 30, 1991.  By 
order dated in March 2003, the Court granted a Joint Motion 
to Remand and vacated that part of the Board's decision that 
denied an initial rating in excess of 50 percent for PTSD.  
The Joint Motion to Remand argued that the Board should have 
addressed whether staged ratings were appropriate in light of 
the Global Assessment of Functioning (GAF) scores presented 
in the record; that the Board failed to provide an adequate 
discussion of the veteran's symptomatology in relation to the 
criteria for a higher rating; and that the Board should have 
considered the reasonable doubt provision in finding that the 
evidence reflects that the examiners' assessments accounted 
for all of the veteran's PTSD symptoms without regard to 
cause. 

The Court has indicated that a distinction must be made 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  When 
the original rating is appealed, consideration must be given 
to whether an increase is warranted at any time since the 
award of service connection, a practice known as "staged" 
ratings.  Id.  Inasmuch as the question currently under 
consideration was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Board has characterized the rating issue on 
appeal as a claim for a higher initial rating.

The Board observes that the veteran was last provided a VA 
examination in May 2001.  Given that the examination is now 
over two years old, and considering that adjudication of the 
veteran's appeal involves an assessment of the present 
severity of the veteran's PTSD symptoms, another examination 
is required.  

By way of background, a VA examination was provided in March 
1999.  That examination revealed the veteran had oriented, 
coherent, relevant and goal-directed speech.  There were no 
hallucinations, delusions, psychoses, thought disorder, 
suicidal ideation or homicidal ideation.  Memory and judgment 
appeared to be intact.  She was able to perform daily 
functions as necessary and was attempting to write a book 
about her experiences.  She reported daily crying spells and 
flashbacks of a rape.  Her symptomatology was judged to be 
moderate with a GAF of 60.  The examiner opined that the PTSD 
symptoms were likely to be exacerbated by the veteran's 
substance dependence and personality disorder.  

The May 2001 VA examination report relates that the veteran 
was a full-time student, complained of intrusive memories and 
occasional flashbacks less frequently in the past couple of 
years, since isolating herself in her house.  She had 
completed 34 credits at school, attended about nine hours at 
school, and was functioning well there.  She was able to take 
care of herself and attend to her personal hygiene.  The 
report noted that the veteran had many interests.  The mental 
status examination revealed a well-groomed, articulate, 
female.  There were no thought disorders, or suicidal or 
homicidal ideations.  There was partial insight and judgment 
and cognitive abilities were intact.  The examiner associated 
symptoms of intrusive memories, flashbacks, disrupted sleep, 
poor relationships with men, and isolation with the PTSD.  A 
GAF score of 62 was assigned.  

In addition, the RO should review the claims file and 
determine whether additional development is needed to satisfy 
the notification requirements under the Veterans Claims 
Assistance Act of 2000.  Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  On this point, 
the Board notes that the veteran was notified of the 
enactment of the VCAA, and the obligations thereunder by way 
of a January 2002 supplemental statement of the case and the 
Board remand in December 2000.  Nevertheless, considering 
that the veteran was not notified of the evidence needed to 
substantiate the claim or the obligations with respect to 
obtaining that evidence, outside of the remands and the 
supplemental statement of the case, the RO should ensure that 
such notification is made and that all requirements under the 
VCAA and recent caselaw are met.  

In this regard, attention is directed to the United States 
Court of Appeals for the Federal Circuit decision promulgated 
on September 22, 2003, Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), in which 
the Court invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA § 5103 notice was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided for response.  In issuing 
notices under 38 U.S.C.A. § 5103(a) the RO should ensure that 
the statutory one-year period is permitted for response.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 are met.  The RO should 
also see that the statutory provisions of 
the VCAA and implementing regulations found 
at 38 C.F.R. § 3.159 are followed, with the 
exception of the 30-day time limit 
provision set forth in 38 C.F.R. § 3.159 
(b)(1) (2003).  See Paralyzed Veterans of 
Am. v. Sec'y of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003); Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003); and 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

2.  The veteran should be afforded a VA 
psychiatric examination to assess the 
current severity of her PTSD.  The claims 
folder and copies of both old and new 
rating criteria, 38 C.F.R. § 4.132 
(Diagnostic Code 9411) (1996); 38 C.F.R. 
§ 4.130 (Diagnostic Code 9411) (2003), 
should be made available to the examiner 
for review before the examination.  The 
examiner should review the claims file.  
The examiner should be asked to assess 
the present severity of the veteran's 
PTSD symptoms.  In particular, the 
examiner should be asked to opine as to 
the level of occupational and social 
impairment experienced by the veteran due 
to her PTSD symptoms.  In rendering this 
opinion, the examiner should, if 
possible, distinguish any symptoms 
attributable to PTSD from any due to non-
service connected problems such as 
personality disorders or alcohol abuse.  
All findings necessary to apply both old 
and new rating criteria applicable to the 
veteran's claim should be made.  The 
examiner is asked to provide a rationale 
for the opinions provided.  

3.  Having completed the development 
requested above, the RO should review the 
record.  The RO is asked to ensure that any 
additional development needed as a result 
of the evidence received through the above 
efforts, is accomplished.  In its re-
adjudication of the claim for a higher 
initial rating, the RO should specifically 
consider whether staged ratings are 
appropriate.  If any benefit sought on 
appeal remains denied, the RO should 
furnish the appellant and her 
representative a supplemental statement of 
the case (SSOC) and allow them an 
opportunity to respond.

After giving the veteran an opportunity to respond to the 
SSOC and after expiration of the period for response as set 
forth in 38 U.S.C.A. § 5103(b) (West 2002), the case should 
be returned to the Board.  (The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

